Citation Nr: 9921653	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  97-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1959 to October 
1966.  The veteran died in April 1993.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the appellant's claim 
for service connection for the cause of the veteran's death.  

The Board notes that in April 1998 the appellant sent medical 
evidence directly to the Board, within 90 days of the mailing 
of the notice that the appeal had been certified to the Board 
for appellate review.  Pursuant to 38 C.F.R. § 20.1304, any 
pertinent evidence submitted by the appellant, which is 
accepted by the Board, must be referred to the RO for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived, in writing, by the 
appellant or representative.  The Board notes that the 
appellant's representative, in the May 1999 informal hearing 
presentation, specifically waived initial review by the RO, 
which would permit the Board to consider the evidence herein.  
38 C.F.R. § 20.1304(a),(c) (1998).  However, since this 
matter is being remanded to the RO for other reasons, the 
evidence is referred to the RO for consideration.  


REMAND

The appellant contends that the veteran was exposed to Agent 
Orange during his service in the Republic of Vietnam which 
caused multiple health problems that led to his death.  The 
death certificate shows that the veteran died in April 1993.  
The immediate cause of his death was ischemic heart disease, 
and diabetes was listed as a significant condition 
contributing to death.  

In letters dated in October 1998, January 1997, and May 1997 
the appellant indicated that the veteran received treatment 
at VA medical centers in Fayetteville, Winston-Salem, and 
Durham.  The only VA treatment records in the claims folder 
are from the Fayetteville VAMC and are dated from 1988 to 
1990.  The Board notes that none of these other cited records 
pertaining to the veteran are contained in the claims file.  
Since the RO has been put on notice of the existence of such 
records which may contain information to support the 
appellant's claims, and because VA records are constructively 
of record, they must be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete 
treatment records from the VA medical 
facilities in Fayetteville, Winston-
Salem, and Durham, pertaining to 
treatment of the veteran from 1966 to 
1993.  Once these records are obtained, 
they should be associated with the file.

2.  After the above development has been 
completed, the RO should then review the 
record, including the evidence submitted 
directly to the Board, and readjudicate 
the claim.  If the decision remains 
adverse to the appellant, she and her 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


